                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                                      No. 7:18-CV-9-BO

SHIRLEY MCIVER,                                      )
                                                     )
               Plaintiff,                            )
                                                     )
       V.                                            )               ORDER
                                                     )
UNITED ST A TES OF AMERICA, et al .,                 )
                                                     )
               Defendants.                           )


       This matter is before the Court on plaintiffs motions for reconsideration [DE 103] and to

proceed with new documents to enforce judgment [DE 105]. Plaintiffs motions [DE 103, 105] are

DE IED.

                                          DISCUSSION

       On November 21 , 2018 , the Court granted defendant Dr. Gordon ' s motion to dismiss

because plaintiffs claim against him was barred by the statute of limitations. The Court also

dismissed plaintiffs claims against a second defendant, Dr. Arie, because plaintiff failed to make

proper service. Plaintiff moves the Court to reconsider its November 2018 decision.

       Plaintiffs motion is time-barred under Federal Rule of Civil Procedure 59(e), which

requires that a motion to alter or amend a judgment be filed within 28 days after entry. Plaintiff

has also failed to make any showing for relief under Rule 60 , which provides six grounds for relief

from a final judgment, order, or proceeding. Plaintiff s motion to reconsider [DE 103] is DE IED.

       Plaintiff also filed a motion "to proceed with motion with new documents to enforce a

judgment." It is unclear what the Court is being asked to do through this filing. The motion [DE

105] is DENIED.
                                     CONCLUSION

     For the reasons discussed above, plaintiffs motions [DE 103 , 105] are DENIED.



SO ORDERED, this    J,   day ofNovember, 2019.




                                         T     NCE W. BOYLE
                                         CHIEF UNITED STA TES




                                            2
